595 So. 2d 914 (1992)
Ex parte State of Alabama.
Re Parvin BOLDEN
v.
STATE.
1910529.
Supreme Court of Alabama.
March 20, 1992.
James H. Evans, Atty. Gen., and Stephen N. Dodd, Asst. Atty. Gen., for petitioner.
Gene Spencer, Dothan, for respondent.
SHORES, Justice.
The petition for the writ of certiorari is denied.
We agree with the Court of Criminal Appeals that generally evidence of prior (or subsequent) bad acts of a criminal defendant is presumptively prejudicial. There are certain limited exceptions to this general rule, but none of them applies in this case.
WRIT DENIED.
HORNSBY, C.J., and HOUSTON and KENNEDY, JJ., concur.
MADDOX, J., concurs specially.
MADDOX, Justice (concurring specially).
I concur in denying the writ only because the Court of Criminal Appeals found, as a fact, that "[t]he appellant was positively identified by Bill Warnick, the cashier, both at trial and in a police lineup." Bolden v. State, 595 So. 2d 911 (Ala.Crim.App.1991).